‘tax exempt and government entities division department of the treasury internal_revenue_service washington d c aug - se ‘ter rats uniform issue list legend decedent a_trust d state f date l date m date n date p date q date r date s amount t ira x dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated date concerning the proper rollover treatment of a distribution from decedent a’s individual_retirement_account ira x under sec_408d page of the internal_revenue_code code the request correspondence dated date supplemented your authorized representative has submitted the following facts and representations in support of your ruling_request decedent a was born on date l and died on date m at age a resident of state f you were married to decedent a at the time of his death decedent a maintained ira x and on date s he named trust d as the beneficiary of ira x trust disa trust set up for your benefit named beneficiary as wife you were born on date r and are over age the beneficiary designation form shows the relationship of the trust d was executed on date n and amended on date p and date q the value of ira x as of the date of decedent a’s death was amount t - you are the sole trustee of trust d as sole trustee you have full control_over trust d assets pursuant to article tenth of trust d pursuant to article first and article tenth subsection k of trust d you have the authority to direct in writing the trust d trustee to dispose_of the income and principal of trust d and as trustee you have the power to make payments of income or principal to yourself as directed by trust language pursuant to article second you have the power_to_revoke trust d however you have represented to the service that trust d will not be revoked you intend pursuant to articles first and tenth of trust d to direct the trustee of trust d to pay you all amounts standing in ira x due trust d incident to said request you will make a direct trustee-to-trustee transfer of ira x assets into an ira set up and maintained in your own name and to treat the transferee ira as your own ira based on the above facts and representations you through your authorized representative request the following rulings that for purposes of code sec_408 and sec_1_408-8 question answer- of the income_tax regulations regulations you may be treated as the beneficiary of decedent a’s ira x so that the ira x account balance may be transferred from decedent a’s ira x into an ira set up and maintained in your name and the amounts standing in ira x to be transferred into an ira set up and maintained in your name by means of a trustee-to-trustee transfer will not be included in your gross_income and will not be taxed under code sec_408 in the year in which transferred that decedent’s ira x will not be treated as an inherited ira under code sec_408 c and that the ira established in your name into which the account balance from ira x is to be transferred via a trustee-to-trustee transfer will be subject_to the distribution_requirements of code sec_401 page with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 of the code provides in general that the rollover rules of code sec_408 do not apply to any amounts required to be distributed in accordance with code sec_401 and sec_408 code sec_401 provides in relevant part that distributions from a retirement_plan qualified within the meaning of code sec_401 must begin no later than the plan participant’s required_beginning_date and must be paid over a period of time that may extend to the joint life expectancies of the plan participant and his her designated_beneficiary code sec_408 extends the code sec_401 requirements to iras described in code sec_408 thus in short an ira owner may receive required distributions over her life expectancy or over a period not to exceed the joint life expectancies of the ira holder and her designated_beneficiary on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also sec_1_408-8 of the regulations question and answer lr b date provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right page to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through éither a_trust and or an estate revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the the beneficiary accomplishing such beneficiary of an ira after the death of the ira owner a post-death trustee to trustee need not be the surviving_spouse of a deceased ira holder with respect to your ruling requests generally if either a decedent's plan or ira proceeds pass through a third party eg a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over either the qualified_plan or the ira proceeds into his her ira however in the present case the provisions of trust d give you the power during your lifetime to request in writing that the trustee of trust d pay you as much of the principal and income of trust d as you want the provisions of trust d also give you as sole trustee thereof the power to make distributions to any beneficiary of said trust d as sanctioned by the trust language pursuant to the provisions of trust t you will request that the trustee of trust d pay you all amounts standing in ira x and the trustee of trust d in order to comply with your request will direct that the ira x proceeds be transferred by means of a trustee- to-trustee transfer into an ira set up and maintained in your name said transaction will occur during calendar_year the service notes that under this set of circumstances all actions taken with respect to both the ira x distribution and the subsequent transfer into an ira set up and maintained in your name will be accomplished by you treated as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude thus under the facts stated above you are to be that for purposes of code sec_408 and sec_1_408-8 question answer- of the income_tax regulations regulations you may be treated as the beneficiary of decedent a’s ira x so that the ira x account balance may be transferred from decedent a’s ira x into an ira set up and maintained in your name page the amounts standing in ira x to be transferred into an ira set up and maintained in your name by means of a trustee-to-trustee transfer will not be included in your gross_income and will not be taxed under code sec_408 code in the year in which transferred that decedent's ira x will not be treated as an inherited ira under code sec_408 and that the ira established in your name into which the account balance from ira x be transferred via a trustee-to-trustee transfer will be subject_to the distribution_requirements of code sec_401 this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the transferee ira to be set up by you will also meet the requirements of code sec_408 at all times relevant thereto please note that this letter_ruling does not apply to any amounts required to be distributed in accordance with code sec_401 and sec_408 if any this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call number id - jat - not a toll free sincerely yours rances v sloan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
